Case: 20-11087     Document: 00515888012         Page: 1     Date Filed: 06/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 4, 2021
                                  No. 20-11087
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cyze Ajjan Rodgers,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-565-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cyze Ajjan Rodgers pleaded guilty to possession of a firearm by a
   convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and he
   was sentenced to 116 months of imprisonment and three years of supervised
   release. Rodgers argues on appeal that the district court committed plain


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11087      Document: 00515888012              Page: 2   Date Filed: 06/04/2021




                                        No. 20-11087


   error because the two prior Texas assault offenses that were used to calculate
   his base offense level include the reckless causation of injury, and thus they
   did not have “as an element the use, attempted use, or threatened use of
   physical force against the person of another,” which would qualify them as
   crimes of violence. U.S.S.G. § 4B1.2(a)(1); see U.S.S.G. § 2K2.1, cmt. (n.1).
   He concedes that this argument is foreclosed. See United States v. Gracia-
   Cantu, 920 F.3d 252, 254 (5th Cir. 2019), and United States v. Burris, 920
   F.3d 942, 952 (5th Cir. 2019), petition for cert. filed (U.S. Oct. 3, 2019) (No.
   19-6186). However, he seeks to preserve the issue for further review.
   Agreeing that the issue is foreclosed, the Government has filed an unopposed
   motion for summary affirmance or, in the alternative, a motion for an
   extension of time to file a brief.
          The parties are correct that Rodgers’s argument is foreclosed. See
   Burris, 920 F.3d at 952; Gracia-Cantu, 920 F.3d at 254. Accordingly, the
   Government’s motion for summary affirmance is GRANTED, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the
   Government’s alternative motion for an extension of time to file a brief is
   DENIED as moot, and the judgment is AFFIRMED.




                                             2